NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSHUA DAVIS BLAND,                             No. 20-16565

                Plaintiff-Appellant,            D.C. No. 2:19-cv-01315-TLN-EFB

 v.
                                                MEMORANDUM*
SCOTT KERNAN; CALIFORNIA
DEPARTMENT OF CORRECTIONS AND
REHABILITATION,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      California state prisoner Joshua Davis Bland appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 and Religious Land Use and

Institutionalized Persons Act (“RLUIPA”) action alleging religious discrimination.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal of a complaint as frivolous. Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order). We may affirm on any basis supported by the record.

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2014). We affirm.

      Dismissal of Bland’s First Amendment and RLUIPA claims was proper

because Bland failed to allege facts sufficient to show that the policy of the

California Department of Corrections and Rehabilitation prohibiting incarcerated

persons from possessing pornographic materials bore no reasonable relationship to

the legitimate penological interest of prison security, or that the policy

substantially burdened his religious practice. See Jones v. Williams, 791 F.3d

1023, 1031-32 (9th Cir. 2015) (setting forth elements of a § 1983 free exercise

claim); Walker v. Beard, 789 F.3d 1125, 1137-38 (9th Cir. 2015) (setting forth

elements of a RLUIPA claim); Mauro v. Arpaio, 188 F.3d 1054, 1059-60 (9th Cir.

1999) (explaining that prison’s ban on sexually explicit material did not violate the

First Amendment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                           2                                      20-16565
        Bland’s motion for exigent adjudication (Docket Entry No. 10) is denied as

moot.

        AFFIRMED.




                                          3                                  20-16565